Title: James Madison to Joseph C. Cabell, 18 August 1828
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Aug. 18. 1828.
                            
                        
                        
                         
                        Yours of the 7th. did not come to hand till yesterday. Docr. Harrison, as you may have heard, agreed, in an
                            interview with Mr. Johnson, to accept the temporary appointment to the Chair of Ant: Languages, on the terms proposed to
                            him, and a Commission has accordingly been sent to him. It may not be amiss, as you suggest, to sound Mr. Key, in the
                            provisional attempts abroad to procure a permanent Successor to Mr. Long. It is quite probable that he regrets his leaving
                            the University; but it is less so, that his tone of feeling would permit him to return. It may be remarked also, that tho’
                            popular among the Students, he was an embarrassing member of the administrative Body. Nor does it follow from his
                            competency to the course of instruction required from the Class, when under his care, that he is so to that required for
                            it in its most advanced State; the Classical Students being then for the most part in their Elementary Studies.
                        What you suggest as to the Library appears to be very proper, and will I hope receive the attention of the
                            Visitors in October. I conjectured the motive for your proposition, to add a third member to the Committee on a plan of
                            Govt. for the University. But I did not understand the view of Mr. Monroe to extend to a paramount Functionary; but only to one separate from the Faculty: If the 2 members do not agree on this point
                            nothing material can be done: if they do agree, the addition of a third would go for nothing.
                        You are under some mistake in speaking of "Maryland white flint wheat. The
                            celebrated White flint is from N. York. The parcel I recd. was spurious, turning out to be Lawler. I understand the
                            genuine White flint has been cultivated with great success by Mr. Rogers of Albemarle. The wheat I have from Maryland is
                            the Tilghman White, perhaps the same with that called Lloyd’s in Albemarle. It has generally
                            borne the highest price, and been used for family flour. A certain portion of my crop this year consist of it. The grain
                            looks as well as the Season would admit; but I can not judge yet of its productiveness, none of it being cleaned out, nor
                            of its character in the Mill, none having been yet brought to that test. All that I can reply to your request therefore
                            is, that if you chuse to introduce it to your farm, I shall with great pleasure enable you to do so having several bushels
                            on hand, you will of course give me early notice whether you wish any, and how much to be reserved for you. With very
                            great esteem & regard
                        
                        
                            
                                James Madison
                            
                        
                    